Title: From James Madison to James Sullivan (Abstract), 11 March 1805
From: Madison, James
To: Sullivan, James


11 March 1805, Department of State. “The Secretary of the Treasury has handed me your letter of the 22d. ult. respecting the Ship Hibernia, in as much as the substance of it appertains to this Department. Should the indemnity due the owners of that Vessel & Cargo not be received under the Convention respecting Louisiana, it will be incumbent on those persons to carry into effect the decree of the Council of prizes by exicuting it upon the adverse party or by taking the usual Judicial steps for that purpose, until it is ascertained that a recovery under the decree cannot be had. If the latter should be the result, it will resemble some other cases which in due time will call for the attention of the Executive.”
